698 S.E.2d 395 (2010)
Brian Z. FRANCE
v.
Megan P. FRANCE.
No. 149P10.
Supreme Court of North Carolina.
June 16, 2010.
Preston O. Odom, III, Charlotte, for Megan P. France.
Kary C. Watson, Charlotte, for Brian Z. France.

ORDER
Upon consideration of the petition filed by Defendant on the 6th of April 2010 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."